Motion Granted; Order filed December 4, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00244-CR
                                 ____________

                       MARQUIS DIAMOND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1371877

                                     ORDER
      Appellant filed a motion to abate this appeal and direct the trial court to sign
and file findings of fact and conclusions of law on the voluntariness of appellant’s
statement. Article 38.22, section 6 of the Texas Code of Criminal Procedure
requires the trial court to make written fact findings and conclusions of law as to
whether a challenged statement was made voluntarily, even if appellant did not
request them or object to their absence. Tex. Code Crim. Proc. art. 38.22 ' 6; Urias
v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute is mandatory
and the proper procedure to correct the error is to abate the appeal and direct the
trial court to make the required findings and conclusions. See Tex. R. App. P. 44.4;
Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987). Accordingly, we
grant the motion and issue the following order:

      The trial court is directed to reduce to writing its findings of fact and
conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings and conclusions filed with
the clerk of this court on or before January 5, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court also
will consider an appropriate motion to reinstate the appeal filed by either party.
Appellant’s brief shall be due 30 days after the appeal is reinstated.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.